Citation Nr: 0636624	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The July 2002 rating decision on appeal found no new and 
material evidence to reopen the claim for service connection 
for a bilateral eye disorder.  In a February 2004 decision, 
the Board found new and material evidence to reopen the claim 
and remanded the appeal to the RO for additional development. 

In addition, in June 2006, the Board requested from the 
Veterans Health Administration (VHA) a specialist medical 
opinion in this case.  38 C.F.R. § 20.901(a) (2006).  The 
report, dated in July 2006, has been associated with the 
claims folder.
                               
As required by law and regulation, the Board provided the 
veteran and his representative copies of this report and 
afforded him time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2006).  In response, in 
August 2006, the veteran indicated he had no further evidence 
or argument. Id.  Thus, the case is again ready for Board 
consideration. 


FINDING OF FACT

There is competent evidence showing that the veteran's 
current diagnosis of Stargardt's disease is related to his 
period of military service from February 1968 to February 
1970.  


CONCLUSION OF LAW

Service connection for a bilateral eye disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran seeks service connection for a bilateral eye 
disorder.  He is currently diagnosed as having Stargardt's 
disease and is legally blind.  
Service medical records (SMRs) showed refractive error at the 
veteran's pre-induction examination in January 1968.  He also 
apparently failed the color vision test.  The veteran had a 
history of wearing glasses.  He underwent an ophthalmology 
consult in October 1969, which apparently showed some 
decrease in visual acuity.  The report of the February 1970 
separation examination shows normal findings on testing, 
though notes indicated that the veteran had bilateral 
refractive error.

A January 1990 statement from "D.T," O.D., who treated the 
veteran from 1955 to 1979, confirmed that the veteran had marked 
astigmatism as a child (prior to service), though it was 
correctable with glasses.  After service, he experienced 
additional symptoms including photophobia and trouble with depth 
perception and color vision.  By November 1979, the veteran had 
high astigmatism and visual acuity that was not completely 
correctable with lenses. 

A report dated in May 1989 from "W.P.", O.D., reflected what 
appears to be the first finding of macular lesions.  The report 
of a 1993 VA hospitalization indicated that the veteran had been 
legally blind for about two years secondary to macular 
degeneration.
        
Records from the Social Security Administration indicated that it 
determined in May 1993 that the veteran was disabled for purposes 
of receiving disability benefits effective from July 1992 for 
blindness and low vision.  An associated medical record dated in 
May 1993 reflected the date of onset of blindness as July 1992.  
The only other reference was to findings of low vision and 
macular lesions from a May 1989 examination.

VA notes dated in May 1996 included the first mention of 
Stargardt's disease, many years after service, although a 
September 1996 entry questioned whether the veteran was diagnosed 
as having Stargardt's disease as early as 1979.

A January 2002 VA outpatient note stated that there was no direct 
evidence that the veteran's military service caused the 
Stargardt's disease, but observed that reports demonstrated that 
his vision did worsen in service.

The report of the VA fee-basis optometry examination in December 
2004 showed that the examiner provided a current diagnosis of 
Stargardt's disease.  He found no evidence of maculopathy at 
entrance, though there was decreased visual acuity in the left 
eye, which he conceded might also have been caused by refractive 
amblyopia due to high astigmatism.  The examiner concluded that 
it was likely that the veteran's eye disorder worsened only 
slightly during service and did not progress more rapidly as a 
result of service than it otherwise would have progressed.
        
In March 2003, on its own initiative and pursuant to VA 
regulation, the Board requested an opinion from the VHA 
seeking to clarify what, if any, ocular disability existed 
before, during, and after the veteran's period of service 
from February 1968 to February 1970.  Based on review of the 
record, the physician was asked to answer the following 
questions:
        
(a) Did the veteran's astigmatism increase in 
severity in service from February 1968 to 
February 1970 beyond the natural progression of 
the disorder?

(b) Can the onset of the veteran's current 
diagnosis of Stargardt's disease be related to 
his period of service from February 1968 to 
February 1970?

(c) If the answer to Question (b) is no, what is 
the approximate date of onset of the disease?

In response, in July 2006, "J.Z.," M.D., opined that in 
response to question (a), the veteran's preexisting 
astigmatism did not increase in severity during military 
service from February 1968 to February 1970.  In response to 
question (b), and most importantly (c), Dr. Z. stated that 
the veteran's onset of the veteran's current diagnosis of 
Stargardt's disease is related to his period of service from 
February 1968 to February 1970.  Dr. Z implied that the 
veteran's bilateral eye disorder was misdiagnosed during 
service.  His opinion is supported by references to the 
record and is based on extensive review of the claims folder 
and the reviewing physician's background in ophthalmology.  
Accordingly, resolving any doubt in the veteran's favor, 
service connection for a bilateral eye disorder is granted.  
38 U.S.C.A. § 5107(b).  The nature and extent of this 
disorder associated with service is not at issue before the 
Board at this time.

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993)

The Board is also aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding disability 
rating and effective date notice requirements.  A correct 
notice in line with Dingess may be issued when the RO 
implements the Board's decision in this case.  In this way, 
no harm will come to the veteran.


ORDER

Service connection for a bilateral eye disorder is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


